UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
KEISHA THOMAS, on behalf of her CIVIL ACTION NO. 6:18-cv-01511
Minor Child, Q.J.F.
VERSUS JUDGE SUMMERHAYS
U.S. COMMISSIONER, MAGISTRATE JUDGE HANNA
SOCIAL SECURITY
ADMINISTRATION

JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s
decision is REVERSED and REMANDED to the Commissioner pursuant to the
fourth sentence of 42 U.S.C. § 405(g).’ More particularly, the Commissioner is
instructed to evaluate whether Q.J.F.’s visual impairment — alone or in combination

with any other impairments he may have — meets medically equals, or functionally

 

1 A fourth sentence remand constitutes a final judgment that triggers the filing period

for an EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2
F.3d 552, 553 (5" Cir. 1993).
equals the criteria of any listed impairments. The claimant shall be permitted to
submit updated evidence and to testify at another hearing. The Commissioner shall

also consider providing a consultative examination by an ophthalmologist.

Signed at Lafayette, Louisiana, this Bia of f ) hob 2019.

    
 

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUD
